Opinion issued October 20, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00356-CV
                           ———————————
                     JOSEPH ANDRE DAVIS, Appellant
                                        V.
                      FLOYD DANIEL LOPEZ, Appellee


                   On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-58410


                         MEMORANDUM OPINION

      Appellant, Joseph Andre Davis, has filed a notice of appeal attempting to

appeal from the “interlocutory judgment of 245th District Court Judge Roy L.

Moore on April 10, 2015 to set a trial date for Original Petition in Suit Affecting
the Parent–Child Relationship and all adverse interlocutory rulings that merged

into the judgment.” We dismiss the appeal for want of jurisdiction.

      This Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See Bison Bldg. Materials,

Ltd. v. Aldridge, 422 S.W.3d 582, 585 (Tex. 2012); CMH Homes v. Perez, 340
S.W.3d 444, 447–48 (Tex. 2011); Lehmann v. Har–Con Corp., 39 S.W.3d 191,

195 (Tex. 2001); see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.014 (West

2015) (authorizing appeals from certain interlocutory orders). The clerk’s record in

this appeal has not been filed and Davis did not attach any orders to his notice of

appeal. However, to the extent that the trial court entered the order as claimed in

Davis’s notice of appeal, the order is not a final judgment and an interlocutory

appeal of the order is not authorized by statute. See TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014; Bison Bldg. Materials, 422 S.W.3d at 585.

      On August 6, 2015, the Clerk of this Court notified Davis that this Court

might dismiss this appeal for want of jurisdiction unless Davis timely filed a

response demonstrating this Court’s jurisdiction over the appeal. See TEX. R. APP.

P. 42.3(a), 43.2(f). Davis filed a response, but failed to demonstrate that this Court

has jurisdiction over this appeal.

      Because Davis seeks to appeal an interlocutory order not authorized by

statute, we lack jurisdiction over this appeal. Accordingly, we dismiss the appeal



                                          2
for want of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). We dismiss all

pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Huddle.




                                        3